EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas D. Kohler on 5/13/22.

The application has been amended as follows: 
In claim 1, at the end of the claim, insert, --; and
the valve is a gate valve; the closure member is a valve gate; the valve gate rides on support members attached to valve body side walls; and the support members are spaced from the side walls by at least said clearance space--.
In claim 9, line 1 of the claim, after “wherein”, delete “the valve body has side wall and”.
Cancel claim 10.
In claim 11, line 1, after “claim”, change “10” to --9--.
Cancel claims 17-26.

Reasons for Allowance
Claims 1-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a dry materials valve controlling the flow of hard particles having the combination of a valve body having a valve seat with a valve gate that rides on support members attached to valve body side walls with the gate positionable across the valve seat in a closed position to define a clearance space between the valve seat and the gate in the closed position such that the clearance space is greater than the hard particle diameter with the support members spaced from the side walls by at least said clearance space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art disclose similar gate valves.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921